.RESOLUCIÓN
El 16 de noviembre de 1978 suspendimos al Ledo. Pedro Cepeda Parrilla del ejercicio de la abogacía, suspensión que hicimos extensiva hasta el 16 de febrero de 1979 en virtud de resolución (Per Curiam) de 30 de enero de 1979. No obstante, el 1 de febrero, vigente el decreto de suspensión, el Ledo. Ce-peda Parrilla compareció mediante moción ante el Tribunal Superior, Sala de Humacao, en gestión profesional como abogado de Faustino Meléndez García y otra persona, peti-cionarios en recurso sobre expediente de dominio, caso nú-mero CS78-1829 pendiente ante dicha Sala. Esto motivó que el 16 de febrero de 1979 expidiéramos la siguiente resolu-ción:
“Por resolución de 16 de noviembre de 1978 decretamos la suspensión del querellado Lie. Pedro Cepeda Parrilla del ejer-cicio de la abogacía hasta que acreditara debidamente haber cumplido con resoluciones anteriores de este Tribunal, sin per-juicio de cualquier acción disciplinaria ulterior. Por resolución per curiam de 30 de enero de 1979 dispusimos finalmente de este asunto haciendo extensiva la suspensión del querellado hasta el *52916 de febrero de 1979. No obstante haberse decretado la suspen-sión del querellado en los términos expresados y sin este Tribunal haber hecho pronunciamiento para dejar sin efecto dicha suspensión, aparece que con fecha 1ro. de febrero de 1979 el querellado presentó una moción ante el Tribunal Superior de Puerto Rico, Sala de Humacao, en que a nombre de los peti-cionarios en el caso CS78-1829 de dicha Sala, solicitó la suspen-sión de una vista señalada en dicho caso. Esta actuación de parte del querellado acusa el haber ignorado el decreto de suspensión de este Tribunal, que aún estaba vigente. Muestre causa el que-rellado en o antes del 5 de marzo de 1979 por la cual no deba tomarse acción disciplinaria adicional en su caso.”
En respuesta a dicha resolución nos dice el Ledo. Cepeda Parrilla en escrito fechado a 27 de febrero de 1979 que firmó la moción de referencia por inadvertencia al firmar correspondencia que le trajo su secretaria. “Sin leer, firmé la correspondencia, no percatándome de lo que estaba firmando,” dice. Este proceder que ofrece como excusa, acusa irresponsabilidad de parte de este abogado.
Más aún, aparece de diferentes expedientes del Tribunal Superior, Sala de Humacao, que no fue ese el único caso en que hizo alguna comparecencia ante dicho Tribunal no obstante estar suspendido del ejercicio de la abogacía. El 8 de febrero compareció en representación de la parte promovente, Alejandro Concepción Pacheco, CS78-2581, sobre licencia para portar armas, para solicitar señalamiento. El 14 de febrero presentó moción para que “continúen los procedimientos” en el caso CS76-2740, Ramírez Encarnación v. Sistema de Retiro de la A.F.F., sobre acción civil. El 15 de febrero presentó moción sobre señalamiento en el CS78-1829, el mismo que motivó nuestra resolución de 16 de febrero, antes transcrita. Y el 15 de febrero presentó moción de señalamiento en el caso CS78-2441, Carlos Monell Gautier, etc., peticionarios, sobre expediente de dominio. Si bien estos escritos perseguían señalamientos para fechas posteriores al 16 de febrero, fecha hasta la cual era extensiva la suspen-*530sión, constituían gestiones profesionales reñidas con el decreto de suspensión. Este proceder es inexcusable. Si permitiéra-mos que un abogado suspendido del ejercicio de la profesión determine a su discreción qué tipo de gestiones profesionales puede realizar y de cuáles debe abstenerse, estaríamos consin-tiendo una anarquía impermisible en un sistema de orden, como debe ser el sistema judicial.
Se decreta la suspensión del Ledo. Pedro Cepeda Parrilla por 'un período adicional hasta el 30 de septiembre de 1979, y se le previene contra ulteriores faltas en el ejercicio de la abogacía.
Lo acordó el Tribunal y certifica el Secretario.
El Juez Presidente Señor Trías Monge no intervino.
(Fdo.) Ernesto L. Chiesa

Secretario